            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DENISE WINGO,
    Plaintiff,                              No. 3:18-CV-01930

           v.
TROVER SOLUTIONS, INC.                      (JUDGE CAPUTO)

    Defendant.
                                 ORDER
   NOW, this 17th day of December, 2018, IT IS HEREBY ORDERED that:
   (1)    Plaintiff Denise Wingo’s Motion to Remand (Doc. 10) is GRANTED and
          the case is REMANDED to the Court of Common Pleas of Pike County,
          Pennsylvania.
   (2)    The Clerk of Court is directed to mark the case as CLOSED.


                                           /s/ A. Richard Caputo
                                           A. Richard Caputo
                                           United States District Judge
